09/13/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: OP 21-0450


                                     OP 21-0450
                                 _________________

ILYA KHMELEV,

              Petitioner,

      v.
                                                                ORDER
KYLE FOUTS, Montana State Hospital
Administrator, and ADAM MEIER, Director,
Health and Human Services,

              Respondents.
                                 _________________

       Counsel for Petitioner Ilya Khmeley has filed a Motion to File Appendix 20 Under
Seal subsequent to filing a Petition for Writ of Mandamus with attached appendices. Good
cause appearing,
       IT IS ORDERED that Appendix 20 to the Petition for Writ of Mandamus is filed
under seal.




                                                                           Electronically signed by:
                                                                                 Mike McGrath
                                                                    Chief Justice, Montana Supreme Court
                                                                             September 13 2021